Citation Nr: 1550033	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  13-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a disorder manifested by numbness of the fingers and upper extremities.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a June 2015 Board decision, these claims were reopened and remanded to the RO for additional development.  That development having been completed, the claims are now partially ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for a disorder manifested by numbness of the fingers and upper extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's asthma clearly and unmistakably existed prior to service and did not undergo a permanent worsening during service.


CONCLUSION OF LAW

Service connection for asthma is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2012 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in July 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private treatment records, and a VA medical examination and opinion pertinent to the issue on appeal.  Virtual VA and VBMS records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

A review of the claims file shows that there has been substantial compliance with the Board's June 2015 remand directives because the Board directed the AOJ: (1) to obtain all treatment records; (2) to schedule the Veteran for a VA examination, and (3) to furnish the Veteran and his representative a Supplement Statement of the Case.  In July 2015, the RO sent a letter to the Veteran requesting him to identify any pertinent healthcare providers.  The Veteran failed to respond.  The Veteran was afforded a VA examination in September 2015, and a SSOC was issued in September 2015.  As such, the Board finds there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Asthma

The Veteran seeks entitlement to service connection for asthma.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether the Veteran's disability is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence. 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2015).  

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

The Veteran's service treatment records were reviewed.  The entrance Report of Medical History from March 1982 indicated that the Veteran last had an asthma attack at 11 years old.  The entrance examination from March 1982 did not note any respiratory disorders.  A physician's statement is included in the file, dated March 1982, stating that the Veteran asked him to certify that he does not suffer from asthma.  The physician stated that he saw the Veteran that day for a viral cold and found no evidence of asthma, although he had an attack of asthma in 1975.  A hospital emergency sheet, dated October 1975, documenting treatment of bronchial asthma was attached.  In July 1982, the Veteran sought treatment for shortness of breath on exertion.  The assessment was to rule out asthma.  In July 1982, the Physical Evaluation Board assessed the Veteran.  It was noted that the Veteran had no documented history of asthma, however, the Veteran himself stated he had history of asthma as a child.  It was noted that the Veteran had been experiencing wheezing, cough and shortness of breath with excitable activities to the point of interfering with requirements.  He was diagnosed with asthma, and found medically unfit for enlistment.  It was recommended that the Veteran be discharged from service without delay.  

The Veteran was afforded a VA examination in September 2015, at which time he indicated that he had asthma when he was young.  The examiner opined that the Veteran clearly and unmistakably had asthma when entering service in 1982, which was documented in records.  The examiner noted that the October 1975 hospital report diagnosed the Veteran with bronchial asthma, and the Veteran himself stated in the medical history of his entrance examination that he had asthma.

Based on the totality of the evidence, although he may not have been symptomatic at the time of entry into service, the Board finds that the evidence clearly and unmistakably favors a conclusion that the Veteran had pre-existing asthma at the time of his entry into active military service.  38 C.F.R. § 3.304(b).

Having found clear and unmistakable evidence of a pre-existing disability, the next inquiry is whether there is clear and unmistakable evidence that the disability was not aggravated during service.  VAOPGCPREC 3-03.  As noted above, the threshold question is whether there was a permanent worsening of the disorder during service.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  

As noted, service records indicate the Veteran suffered from wheezing and shortness of breath during service.  He was ultimately discharged from service for being medically unfit due to his diagnosis of asthma.

During the September 2015 VA examination, the Veteran indicate that he had asthma when young and his last asthma attack was in November 1975, when he was 12.  He reported he was taken to the hospital and given oxygen.  The Veteran asserted that his asthma was worse in the heat of the summer and if the winter was very cold.  He indicated that he could not bale hay because it would make him sneeze.  The Veteran stated that he was sent to Fort Jackson for basic training and had to march in the rain when it was 95 degrees.  He also reported that he was in newly constructed Army barracks that were cold.  The Veteran reported trouble breathing with a runny nose and cough during service and that he was sent to the hospital at that time, where they ran tests and asked if he wanted to go home.  After he was discharged from service, he stated he had no further problems breathing for several years.  He is not currently on prescription medication for asthma.  The Veteran reported that when he has an asthma attack, he sits down, relaxes, & waits for it to pass.

After examination, the examiner opined that there is no evidence of record that the Veteran's military service permanently aggravated the Veteran's asthma or chronically worsened it over and beyond its natural progression.  The examiner noted that the first mention of asthma in the Veteran's records after he left service was approximately 20 years later.  The examiner stated that some of the Veteran's nighttime symptoms could have been related to or suggestive of other undiagnosed medical conditions, such as allergies or sleep apnea.  The examiner explained that the Veteran had asthma prior to his military entrance examination, although he was in a latent, asymptomatic period where he was not exposed to a trigger, which would set off symptoms.  The examiner stated that then the Veteran went to basic training in South Carolina, where he was exposed to heat, continual exertion and exercise, which set off his asthma symptoms.  The examiner explained that as soon as those triggers were removed, as evidence by a lack of continuity of symptoms documented after he left service, the Veteran's asthma became less symptomatic.

The Veteran asserts that his asthma was aggravated during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss shortness of breath and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465  (1994). 

However, the medical evidence indicates that the Veteran's time in service clearly and unmistakably did not permanently aggravate the Veteran's asthma.  The only evidence of record supporting the Veteran's claim is his own opinion that his pre-existing asthma was permanently aggravated during service.  However, the Veteran is not competent in this instance to opine that his pre-existing asthma was permanently aggravated during service, as that is a complex medical question that requires medical expertise and training, including knowledge of the etiology and progression of disorder and correlation with past medical records and reported history.  The Veteran's asthma is not a simple medical condition and as a layperson, the Veteran is not qualified through education, training, or experience to provide an opinion on whether such disorder was aggravated during service.  Even if any weight was afforded to the Veteran's lay opinion, the Board gives greater probative value to the medical opinion of a skilled clinical professional, such as the examiner from the September 2015 VA examination, than to the contentions of the Veteran. 

In light of the above, the Board finds that the evidence of record clearly and unmistakably shows that the Veteran's asthma, which existed prior to service, was not chronically worsened during service.  While the Veteran experienced a temporary flare-up of asthma symptoms during his period of service, it did not represent a permanent worsening of the disorder.

The Board observes that it is not necessary to address the issue of aggravation under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  This statue and regulation do not apply to this case because the Board has determined under 38 U.S.C.A. § 1111 that the evidence clearly and unmistakably demonstrates that the Veteran's pre-existing asthma was not aggravated by active service.  See VAOPGCPREC 3-2003. 

For the reasons discussed above, the Board finds that the Veteran's asthma clearly and unmistakably pre-existed active service and underwent no permanent increase in severity during active service.  Accordingly, service connection for asthma is not warranted.


ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Veteran seeks entitlement to service connection for a disorder manifested by numbness of the fingers and upper extremities.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Service treatment records document complaints of numbness of the fingers and upper extremities.  In July 1982, the Veteran complained of numbness of his arms for approximately 4 days, stating that he was sitting in class and began to feel tingling sensation in both arms.  It was noted to rule out three conditions that appear to be stated as, "cervical R.b.", "Raynaud Syndrome" and a third disorder that is illegible.   No pathology was noted, however, and a cervical spine x-ray was negative.

Post service, an August 2000 private examination is the first private medical record that indicates that the Veteran was being treated for numbness in the upper extremities.  The private treatment provider, Dr. A.M.F. noted in December 2000 that the Veteran felt numbness in his upper extremities, but that there had been some improvement.  Further, in a July 2003 record, Dr. A.M.F. reported that the Veteran had a history of numbness and tingling and provided an assessment of paresthesia of the upper extremities.  Dr. A.M.F. noted that the Veteran was advised to see a hand surgeon, but it is unclear whether he ever saw one.  Further, Dr. A.M.F. continued to treat the Veteran for numbness in the upper extremities.  Additional treatment record document diagnoses of radial nerve entrapment of the left arm, left ulnar neuropathy, acute lateral epicondylitis, paresthesias of the upper extremities, and cervical radiculopathy.

The Veteran was afforded a VA examination in September 2015.  The examiner noted that the Veteran had symptoms of paresthesias and/or dysesthesias attributable to a peripheral nerve condition.  However, the examiner then stated that the Veteran's examination was normal.  The examiner explained that with a normal examination, and no establishment of a chronic condition that was ever evaluated, there was no nexus between a one time in-service complaint during service and the Veteran's current complaint.  The examiner then reiterated that no numbness was found on current examination.

The Board finds this opinion to be inadequate.  The examiner stated that the Veteran had symptoms attributable to a peripheral nerve condition; however, subsequently concluded that the Veteran's examination was normal.  On remand, the Veteran's diagnosis should be clarified.  

Furthermore, the examiner stated that there was no showing of continuity of symptoms after service, yet, as noted, the Veteran has sought treatment for various symptoms of numbness and tingling post service, and has received multiple diagnoses for these complaints.   

The requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the September 2015 VA examiner failed to discuss whether any prior diagnoses of record pertaining to the Veteran's reported numbness and tingling of the fingers and upper extremities had an onset during service.  On remand, an addendum opinion must be obtained that discusses the prior diagnoses of record and how they relate to the Veteran's time in service and current complaints.

All updated treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's claimed disorder manifested by numbness and tingling of the fingers and upper extremities.  If deemed necessary by the examiner, afford the Veteran a VA examination for his claimed disorder.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

a)  The Veteran's current diagnosis should be clarified, to include whether he has current symptoms of paresthesias and/or dysesthesias attributable to a peripheral nerve condition.  All current disorders manifested by numbness of the fingers and upper extremities should be diagnosed.

b)  For each disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's disorder had an onset during service, or is causally or etiologically due to service, to include the documented numbness and tingling during service.

c)  The VA examiner must comment on the notations during service in July 1982 to "rule out" several noted disorders, including Raynaud's.

d)  The examiner should reconcile the results of the current VA examination with all prior treatment and diagnoses noted in the record relating to numbness of the fingers and upper extremities, such as radial nerve entrapment of the left arm, left ulnar neuropathy, acute lateral epicondylitis, paresthesias of the upper extremities, and cervical radiculopathy, including whether they represent a change in diagnosis, a progression of the Veteran's prior diagnoses, correction of an error, or the development of a new and separate condition.  

e)  In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

3.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

4.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


